Case 2:19-cv-02188-DSF-MRW Document 321-3 Filed 11/20/20 Page 1 of 4 Page ID
                                #:9392



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                     WESTERN DIVISION – LOS ANGELES
11 SECURITIES AND EXCHANGE                Case No. 2:19−cv−02188−DSF−MRW
12 COMMISSION,                            Hon. Dale S. Fischer

13                Plaintiff,              [PROPOSED] ORDER GRANTING
14                                        MOTION OF RECEIVER FOR
           v.                             APPROVAL OF:
15
16 DIRECT LENDING INVESTMENTS               (1) DISTRIBUTION PLAN;
   LLC,                                     (2) RISING TIDE DISTRIBUTION
17                                              METHODOLOGY WITH
18           Defendant.                         RESPECT TO DLIF INVESTOR
                                                CLAIMS;
19                                          (3) PROPOSED INTERIM
20                                              DISTRIBUTION; AND
                                            (4) NOTICE OF DISTRIBUTION
21                                              PLAN
22                                        [DOCKET NO. ____]

23                                        Date: December 21, 2020
24                                        Time: 1:30 PM
                                          Place: Courtroom 7D
25                                               United States District Court
26                                               Western Division
                                                 350 West 1st Street,
27                                               Los Angeles, CA 90012
28
Case 2:19-cv-02188-DSF-MRW Document 321-3 Filed 11/20/20 Page 2 of 4 Page ID
                                #:9393



 1        The Motion for Approval of (1) Distribution Plan; (2) Rising Tide Distribution
 2 Methodology With Respect to DLIF Investor Claims; (3) Proposed Interim
 3 Distribution; and (4) Notice of Distribution Plan (the “Motion”) [Doc. No. ___] came
 4 on for hearing at the above-referenced date, time, and place before the Honorable
 5 Dale S. Fischer, United States District Judge, presiding. Appearances were as noted
 6 on the record. The Court, having reviewed and considered the Motion and all
 7 pleadings and papers filed in support thereof, and oppositions or responses to the
 8 Motion, if any, and good cause appearing therefor,
 9        IT IS ORDERED that:
10        1.     The Motion and the relief sought therein is granted;
11        2.     The Distribution Plan proposed by the Receiver and attached as Exhibit
12 “2” to the Declaration of Bradley D. Sharp in support of the Motion (the
13 “Distribution Plan”) is approved.
14        3.     The Rising Tide methodology of distribution to the DLIF Investors in
15 Class 4B pursuant to the terms of the Distribution Plan is approved.
16        4.     The Receiver is authorized to make an interim distribution of $150
17 million pursuant to the terms set forth in the Distribution Plan.
18        5.     The form of notice on the Motion provided to interested parties,
19 creditors, and investors, who are potential creditors of the estate, by the Receiver (a)
20 serving the Motion and related moving papers on all parties to the action; (b) serving
21 by mail a notice of hearing on the Motion to all known creditors pursuant to Local
22 Civil Rule 66-7; (c) posting a copy of the Motion on the Receiver’s website for the
23 case at https://cases.stretto.com/dli; and (d) causing Bankruptcy Management
24 Solutions dba Stretto to provide by email a copy of the notice of hearing on the
25 Motion to all known investors through its email service regularly used to provide
26 notices and documents to investors pursuant to the applicable governing documents
27 for Direct Lending Income Fund, L.P. and Direct Lending Income Feeder Fund, Ltd.,
28 is hereby approved and deemed sufficient notice and opportunity for hearing on the
Case 2:19-cv-02188-DSF-MRW Document 321-3 Filed 11/20/20 Page 3 of 4 Page ID
                                #:9394



 1 Motion under the circumstances.
 2         6.    This Order shall be binding in all respects on each holder of a Claim,
 3 and each of their respective successors, heirs, legal representatives, and assigns
 4 whether or not the holder has filed a Proof of Claim or objected to the Distribution
 5 Plan.
 6
 7         IT IS SO ORDERED.
 8
 9 DATED:
10                                            _______________________
                                              DALE S. FISCHER
11                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-02188-DSF-MRW Document 321-3 Filed 11/20/20 Page 4 of 4 Page ID
                                #:9395



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      4
                                                           SECOND STATUS REPORT
